Citation Nr: 9925815	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-09 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for skin disorder 
secondary to Agent Orange exposure.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March and August 1997 rating decision 
of the Montgomery, Alabama, Department of Veterans Affairs 
Regional Office (VARO).

The Board observes that the appellant failed to report for a 
scheduled hearing on June 16, 1999, and that he subsequently 
canceled all requests for a hearing.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

FINDINGS OF FACT

1.  By a rating decision dated May 1994, service connection 
for a skin disorder secondary to Agent Orange exposure was 
denied.  This decision was not appealed and became final.

2.  Evidence submitted since the May 1994 rating decision is 
not new and material, since it is essentially cumulative of 
evidence previously considered and does not tend to show that 
presence of a skin disorder secondary to herbicidal exposure, 
or a skin disorder listed in 38 C.F.R. § 3.309(e).

3.  The appellant's service-connected post traumatic stress 
disorder is currently by complaints of occasional feelings of 
depression, insomnia, nightmares, flashbacks, a general loss 
of interest, irritability, and volatility, along with 
difficulty in establishing and maintaining effective work and 
social relationships, with clinical findings on VA 
psychiatric examination in May 1997 for a constricted affect 
and emotional numbing, and clinical findings on Social 
Security Administration (SSA) psychiatric examination in 
December 1997 for impaired memory and concentration, flat 
affect, some paranoia, borderline to low intelligence, and 
uncomfortability in crowds.  The appellant has been married 
for 23-years to his second wife, and they have 4 children.  
Records from the SSA reflect that the appellant is 
unemployable due to chronic obstructive pulmonary disease.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
to service connection for a skin disorder secondary to Agent 
Orange has not been presented.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

2.  The schedular criteria for a 50 percent rating for post 
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claims: New and Material Evidence Requirement

VARO denied the appellant's claim for service connection for 
skin disability in May 1994.  That decision is final.  We 
note that a final rating determination is not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999), 38 C.F.R. § 20.1100 (1999).  Under 
pertinent law and regulations, as interpreted by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), the Board may reopen and review a claim 
which has been previously denied only if new and material 
evidence is submitted by or on behalf of the appellant.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
The credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

The Court has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1999),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).

While this appeal was pending, the United States Court of 
Appeals for the Federal Circuit rendered its decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit invalidated the test 
adopted by the Court in Colvin v. Derwinski, i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome. 
1 Vet.App. 171, 174 (1991).  The Federal Circuit proceeded to 
adopt the standard set forth in 38 C.F.R. § 3.156(a) (1997) 
as the appropriate standard for determining whether new and 
material evidence had been submitted.  Second, as a result of 
Hodge and the Federal Circuit's recitation that the 
determination of whether new evidence is sufficiently 
material is a "fact-specific determination," "a deferential 
standard of review of these decisions under 38 U.S.C. § 
7261(a) becomes the proper one."  Fossie v. West, __ Vet.App. 
__, __, No. 96-1695, slip op. at 5 (October 30, 1998).  Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.

Evidence considered by VARO in its May 1994 decision included 
service medical records, private medical records dated August 
and December 1992, Agent Orange examination report dated 
April and May 1993, and VA outpatient treatment reports dated 
May 1993.  The service medical records, including report of 
separation, were negative for chronic skin disorder.  Private 
medical records were silent for a skin disorder.  The first 
documented complaints of a skin problem were on the 1993 
Agent Orange examination report.  By history, the appellant 
developed skin problems in 1970 after service discharge.  In 
May 1993, the appellant was seen by the VA dermatology clinic 
for complaints of pruritic scaling of the forearms since 
1969.  Progressive dystrophy of the nails was noted.  
Clinical findings were positive for scaling palms and 
forearms.  There were red papules on the forearms, but no 
pustules.  A skin test revealed a fungal infection, diagnosed 
as onychomycosis.  The appellant was prescribed medication.

VARO denied service connection for skin disability in May 
1994 based on a careful review and weighing of the evidence 
of record at that time, which failed to show competent 
medical linking the current skin disorder, onychomycosis, and 
the appellant's period of active duty, including herbicidal 
exposure, or a condition recognized by law as associated with 
herbicidal exposure.

The evidence received by the VA since VARO May1994 decision 
consists of VA outpatient treatment notes dated February to 
September 1993, and January 1996 to January 1998, a VA 
hospital summary dated February 1993, report of VA general 
examination dated May 1997, and records from the Social 
Security Administration.

VA outpatient treatment notes dated February to September 
1993, and January 1996 to January 1998, reflect that the 
appellant was seen for a chronic skin rash, variably assessed 
as eczema and possible acne rosea.  VA hospital summary dated 
February 1993, reflects that actinic skin changes of the sun-
exposed areas were seen.  Report of VA general examination 
dated May 1997 reflects a diagnosis for "[c]hronic 
dermatitis, onychomycosis probably but actinic hepatitis has 
to be considered."  Records from the Social Security 
Administration reflect a secondary diagnosis for chronic 
dermatitis.

After reviewing the most recent evidentiary submissions, the 
Board finds that the evidence is neither new nor material to 
the issue of service connection for skin disability.  New 
evidence is that which is not merely cumulative of other 
evidence on the record.  Colvin v. Derwinski, 1 Vet.App. 171, 
174 (1991) citing Williams v. Sullivan, 905 F.2d 214, 216 
(8th Cir. 1990).  Material evidence is that which is relevant 
and probative of the issue at hand.  Colvin, supra., citing 
Chaney v. Schweiker, 659 F.2d 676, 679 (5th Cir. 1981).  The 
most recent evidentiary submissions continue to show that 
which was previously shown on consideration of the claim by 
VARO in May 1994, which is that the appellant has a skin 
disorder.  As such, the Board finds that the evidence most 
recently submitted is not new because it is cumulative of the 
evidence considered in the 1994 decision.  Moreover, the 
Board finds that the treatment records showing a skin 
disorder do not bear directly and substantially (to use the 
Secretary's wording) on the issue in dispute, which is 
whether or not the appellant has a skin disability related to 
service or, as the appellant has averred, to herbicidal 
exposure.  More simply stated, the recent evidentiary 
submissions showing skin disability do not help the Board 
resolve the critical inquiry in this matter, and, thus, are 
not probative.  This evidence is not so significant that it 
must be considered to fairly decide the merits of the claim.  
We note that there is no suggestion in recent evidentiary 
submissions that the appellant's skin condition is in any way 
related to service, or to herbicidal exposure.  Also, the 
various diagnoses of record for the appellant's skin problems 
are not among the disease listed in 38 C.F.R. § 3.309(e) 
(this subsection lists those diseases recognized by law as 
associated with herbicide agents and considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service).

While the recent evidentiary submissions show the presence of 
skin problems, as the evidence of record did at the time VARO 
denied the claim in May 1994, no evidence has been presented 
suggesting its relationship to service or herbicidal 
exposure.  Therefore, we conclude that new and material 
evidence has not been presented to reopen the claim for 
service connection for skin disability secondary to Agent 
Orange exposure.  Accordingly, the Board does not have 
jurisdiction to consider the previously adjudicated claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet.App. 167, 171 (1996) (When new and 
material evidence has not been submitted in a previously 
disallowed claim "[f]urther analysis . . . is neither 
required, nor permitted.").

Having found that new and material evidence has not been 
presented to reopen the claim for service connection, the 
benefit sought on appeal remains denied.


II.  Claims for Increase

A.  Background

The appellant served on active duty from January 1967 to 
August 1969.  By a rating decision dated May 1994, service 
connection was established for post traumatic stress disorder 
(PTSD).  It was noted that, although there was no documentary 
evidence of combat service, the appellant was probably 
exposed to combat situations.  Reasonable doubt was afforded 
the appellant.  Report of VA psychiatric examination dated 
January 1994 reflects a diagnosis for PTSD, moderate in 
severity.

VA outpatient treatment records dated February to September 
1993 reflect that the appellant was evaluated following 
intake into the Alcohol Treatment Unit.  In March 1993, the 
appellant reported that he had work difficulties and marital 
problems because of drinking.  His marital problems 
reportedly had improved with sobriety.  He admitted to having 
some depression.  He complained of daytime anxiety, some 
flashbacks, especially in the morning with waking-up, 
nightmares, and sleep difficulties.  On mental status 
examination, the examiner reported as follows:

[He was] a casually dressed and fairly 
well groomed white male.  His speech is 
logical, coherent and to the point. There 
is no evidence of any suicidal or 
homicidal ideations.  There is no 
evidence of any organic disorder or major 
paranoia or thought disorder or 
hallucinations.  He does have some 
chronic daytime anxiety with severe 
initially and reawakening insomnia.  As 
mentioned above, he does have some 
flashbacks and significant problems with 
violent combat related dreams.

The impression was dysthymia or mild level major depression, 
and significant characteristics of mild to moderate level 
PTSD problems.  A VA outpatient treatment note dated 
September 1993 reflects that the appellant was started on 
medication to aid with his sleep and that he was considered a 
good candidate for PTSD group therapy.  However, the 
appellant failed to keep any future appointments since April 
1993.

VA outpatient treatment records dated January 1996 to January 
1998 reflect that, in December 1996, the appellant reported 
that he had a problem with his nerves since he stopped using 
alcohol.  In March 1997, he requested an evaluation for PTSD.  
He indicated that he needed nerve and sleep aid medications.  
He was referred to psychiatry.  No further treatment is 
shown.

In May 1997, a VA psychiatric examination was conducted.  By 
history, the appellant has been married 23-years to his 
second wife and they have four children.  The appellant 
complained of an increase in PTSD symptoms.  Mental status 
examination revealed a constricted affect, and emotional 
numbing.  There was no evidence of psychosis.  Sensorium was 
clear to gross testing.  There was no evidence of suicidal or 
homicidal ideation although the appellant reported that he 
becomes depressed at times because of worsening PTSD 
symptoms, such as, marked sleep disturbance, insomnia, 
nightmares, flashbacks, loss of interest, irritability, and 
volatility ("frequent rage reactions").  His judgment and 
insight were preserved.  The appellant reported outbursts at 
family members over normal or trivial behavior, such as, 
laughing at a television program.  The appellant reported 
that he had friends in the past, but that they do not visit 
anymore.  He further reported that he worked as a painter 
until about 6 months ago and that he had difficulty 
maintaining a job because he was difficulty.  He stated that 
he had problems concentrating on the job and that his mind 
frequently wandered back to Vietnam.  The appellant noted 
that his flashbacks were exacerbated by the sounds of a 
military installation near his home.  He stated that his skin 
disorder caused him to become depressed as he was very self-
conscious of his skin condition.  The diagnosis was "PTSD, 
now with depressive symptoms and features."  The examiner 
indicated that the appellant's current level of social, 
vocational, and industrial adjustment was definite.  The 
appellant was deemed competent to receive and handle funds.

In January 1999, records from the Social Security 
Administration were received.  These records reflect that the 
appellant is disabled due to chronic obstructive pulmonary 
disease since December 1996.  A psychiatric examination 
report dated December 1997 reflects that the appellant quit 
work as a painter in January 1997 because of weakness in the 
legs, due to claudication.  He reported that he took 
medication for PTSD symptoms and received treatment from the 
VA.  He complained of decreased appetite, and no energy.  He 
denied depression, but reported suicidal ideation in 1992.  
Mental status examination revealed as follows:

...a coherent, relevant, cooperative male.  
His memory for dates is not good.  Affect 
is flat.  Face is very erythematous. 
***He is fully oriented, but initially 
wasn't sure whether it was 1997 or 1998.  
Doesn't worry about things anymore, 
except his kids, but hurts all the time.  
Concentration is impaired and he had 
anhedonia.  Although he still feels 
people talk about him, it doesn't bother 
him anymore.  Self-esteem dropped in the 
1970's and it was then he started 
thinking people were saying he wasn't 
dependable.  He has friends who have 
helped him out since he had to quit 
working.  He is not suicidal nor 
apprehensive.  Fair knowledge of common 
facts. ***Intelligence is borderline to 
low average.   He has gone in the store 
and forgotten his change several times so 
wife now manages the money.  Insight is 
good.  Judgment is fair.  He gets his VA 
check and turns it over to his wife.  He 
is uncomfortable in crowds ever since 
being in Vietnam.

The diagnoses were chronic PTSD and major depression 
associated with PTSD and chronic pain and physical 
limitations.

B.  Analysis

In evaluating the appellant's request for an increased 
ratings, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The schedular criteria provide a 100 percent disability 
evaluation where there is objective evidence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 30 percent evaluation is provided where there is objective 
evidence of occupational and social impairment with decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.133 (formerly § 4.132), Diagnostic Code 9411 (1999) (as 
revised, effective November 7, 1996 ).

A review of the evidence of record reflects that the 
appellant's psychiatric condition, at its worst, is 
manifested by complaints of feeling at times depressed, or 
down, along with insomnia, nightmares, flashbacks, a general 
loss of interest, irritability, and volatility.  On the most 
recent VA psychiatric examination in May 1997, the appellant 
denied friendships, stating that he had friends in the past, 
and he indicated having difficulty maintaining steady work as 
a painter, his profession, because of problems concentrating 
on the job.  He noted that his mind frequently wandered back 
to Vietnam.  At that time, mental status examination was 
significant for a constricted affect and emotional numbing.  
However, there was no evidence of psychosis, suicidal or 
homicidal ideation, or impaired judgment or insight.  The 
diagnosis was "PTSD, now with depressive symptoms and 
features."  The examiner indicated that the appellant's 
current level of social, vocational, and industrial 
adjustment was definite.  The appellant was deemed competent 
to receive and handle funds.  However, we observe that 
clinical findings on SSA psychiatric examination in December 
1997 revealed impaired memory and concentration, a flat 
affect, and some paranoia, along with borderline to low 
intelligence and uncomfortability in crowds.  Also, it was 
noted that the appellant was not in charge of the money in 
his household because of concentration and memory 
difficulties.  He reported that he regularly turns over his 
VA disability check to his wife, who oversees the family 
finances.

Upon consideration of the appellant's description of his PTSD 
symptoms, coupled with the objective medical evidence of 
record, the Board finds that the evidence of record is 
roughly in equipoise.  As such, the benefit-of-the-doubt must 
be afforded to the appellant.  Therefore, a 50 percent rating 
for PTSD is warranted.  We observe that the evidence of 
record show a restricted or flat affect, along with 
disturbances of motivation and mood, described as depression 
and lack of energy, chronic sleep impairment (insomnia and 
nightmares), and flashbacks, as well as, impaired memory and 
concentration, fear of crowds, and difficulty in establishing 
and maintaining effective work and social relationships, even 
though the appellant appears to generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation.

The Board finds that the criteria for a rating in excess of 
50 percent are not met.  We note that the evidence of record 
is negative for regular psychiatric treatment or prior 
hospitalization for PTSD.  The appellant presented himself 
for VA psychiatric evaluation in May 1997 appearing well 
groomed.  There was no indication of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech, or 
near-continuous panic or depression affecting the appellant's 
ability to function independently, appropriately and 
effectively.  Furthermore, there was no indication of 
impaired impulse control, spatial disorientation, difficulty 
in adapting to stressful circumstance, or inability to 
establish and maintain effective relationships.  The 
appellant is married, and lives with his wife and their four 
children.  The SSA psychiatric examination report dated 
December 1997 similarly does not show complaints or findings 
that satisfy the criteria for a rating in excess of 50 
percent.



ORDER

Having found that new and material evidence has not been 
presented to reopen the claim for service connection for skin 
disorder secondary to Agent Orange exposure, the benefit 
sought on appeal remains denied.

A 50 percent rating for PTSD is granted.


REMAND

Service medical records are positive for hearing loss and, on 
VA audiological examination in December 1996, there was an 
average puretone decibel (dB) loss of 46dB with 92 percent 
speech discrimination, bilaterally.  By a rating decision 
dated March 1997, service connection was established for 
hearing loss at the noncompensable disability level.  VA 
outpatient treatment records dated January 1996 to January 
1998 reflect that the appellant was seen for complaints of 
ear problems.  He was diagnosed with chronic eustachian tube 
dysfunction.  In May 1997, a VA audiological examination was 
conducted.  Audiometric testing revealed an average puretone 
decibel loss of 36dB in the right ear and 34dB in the left 
ear, with 96 percent speech discrimination in both ears.   
However, subsequently, the appellant underwent right ear 
surgery.  Specifically, a VA hospital summary dated June 1997 
reflects that the appellant was admitted for a right 
tympanomastoidectomy with ossicular chain reconstruction.  
The diagnosis was chronic mastoiditis.

Since the appellant's right ear surgery, a VA audiological 
examination with audiometric findings has not been conducted.  
The VA's duty to assist includes the duty to request 
information which may be pertinent to the claim and to 
develop pertinent facts by conducting a thorough medical 
examination.  See Littke v. Derwinski, 1 Vet.App. 90 (1990).  
A new audiological examination is necessary to ensure that 
the record portrays the true level of hearing impairment, 
which may have been altered by recent ear surgery.  
Therefore, remand is necessary.

Additionally, since the appellant's claim was most recently 
adjudicated, the schedular criteria were revised in the area 
of hearing disability.  See 38 C.F.R. § 4.85 (revised, 
effective June 10, 1999).  To ensure full compliance with due 
process requirements, the appellant's claim should also be 
readjudicated following the requested development with 
consideration of the revised rating criteria so as to prevent 
any prejudice to the appellant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

A decision on the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability is deferred until completion of the evidentiary 
development requested, and readjudication of the instant 
claims.

In view of the above, the case is REMANDED to VARO for the 
following action:

1.  The appellant should be scheduled for 
an evaluation of hearing impairment by a 
state-licensed audiologist.  This 
examination must include a controlled 
speech discrimination test (Maryland CNC) 
and a puretone audiometry test.  The 
examination must be conducted without the 
use of hearing aids.  A puretone 
threshold average must be provided for 
the 1000, 2000, 3000, and 4000 Hertz 
frequencies.  38 C.F.R. § 4.85 (1999).

2.  VARO should readjudicate the issues 
on appeal.  Concerning hearing 
disability, consideration should be given 
to the revised schedular criteria that 
became effective in June 1999.

3.  To the extent the benefits sought are 
not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  This 
document should include reasons and bases 
for the holding, and should provide 
notice of the revised rating criteria.  
Thereafter, the appellant and his 
representative shall be afforded a 
reasonable period of time within which to 
respond.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

